On August 9,1994, the Defendant was sentenced to a term of twenty (20) years at the Montana State Prison for the offense of violation of probation for the offense of Burglary, a Felony. Should the defendant be granted parole he must, as a condition of his release from custody, pay $983.10 in restitution to his victims in this matter ($250.00 to Hungry Horse Market, and $733.10 to Safeco Insurance, Claim No. 26A91233974). The defendant must also pay the $1,000.00 fine and $100.00 surcharge ordered by this Court on December 20, 1991. Payments shall be made through the Flathead County Attorney’s Office, P.O. Box 1516, Kalispell, Montana 59901. Of this *89period of incarceration, eight (8) years are suspended, subject, to the same conditions of this Court’s December 20, 1991, Judgment. The defendant is to be given credit for 22 days served in the Flathead County Detention Center pending final disposition in this matter.
Done this 13th day of October, 1994.
SIGNED this 22nd day of November, 1994.
On October 13, 1994 the Defendant’s application for review of that sentence was reviewed by the Sentence Review Division of the Montana Supreme Court.
The Defendant was not present and was not represented by counsel. The state was not represented.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the review of sentence shall be stayed pending completion of the program at Swan River and resolution of modification of sentence by sentencing court.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.